t c memo united_states tax_court tgi enterprises inc an oklahoma corporation petitioner v commissioner of internal revenue respondent docket no 19157-07l filed date p failed to pay its self-reported federal payroll_taxes for various quarters in and r issued a notice_of_intent_to_levy p requested a hearing under sec_6330 indicating a desire for a partial payment installment_agreement r’s office of appeals requested that p provide financial information and agree to certain prepayment requirements p did not provide all of the requested financial information and would not agree to r’s prepayment requirements r’s office of appeals issued to p a notice_of_determination in which it determined that a levy was appropriate p appealed that determination to this court held r’s office of appeals did not abuse its discretion in denying p’s proposal for a partial payment installment_agreement when p did not provide to appeals the financial information requested paul h burgess for petitioner william f castor for respondent memorandum opinion gustafson judge this case is an appeal by petitioner tgi enterprises inc an oklahoma corporation tgi under sec_6330 tgi seeks our review of the determination by the internal_revenue_service irs to uphold a proposed levy on tgi’s assets the levy is intended to collect payroll_taxes for the quarters ending and this case was submitted fully stipulated pursuant to rule reflecting the parties’ agreement that the relevant facts could be presented without a trial the parties’ stipulation of date and the attached exhibits are incorporated herein by this reference background at the time tgi filed its petition it was an oklahoma corporation operating in oklahoma tgi’s nonpayment of self-reported payroll_taxes tgi filed its form sec_941 employer’s quarterly federal tax_return for the second third and fourth quarters of the 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure first and fourth quarters of and all four quarters of and the irs assessed the tax shown on the returns as follows period assessment_date tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure however tgi failed to pay all of the tax_liabilities reported on each of the returns on the same dates that the irs assessed the taxes against tgi it also assessed penalties and interest for each period shown above and issued to tgi a form cp notice of balance due for each period tgi did not pay the amounts due 2while the parties’ stipulation of fact indicates that tgi failed to pay all of the liabilities reported on each of the returns a review of tgi’s transcript in the record indicates that tgi did not pay any of the tax_liabilities reported on any of the returns listed above except that it made slightly over half of the payments due for the last quarter of trust_fund_taxes and penalties the unpaid payroll_taxes were a combination of tgi’s portion of fica tax its employees’ portion of fica tax that tgi withheld from its employees’ wages and did not pay over and income_tax that tgi withheld from its employees’ wages and did not pay over that is in addition to being required to deposit tgi’s own portion of fica tax with the irs tgi was also required to remit to the irs its employees’ portion of fica and income_tax that tgi had withheld from its employees’ wages see sec_3102 sec_3403 but tgi did not do so the fica tax and income_tax that are withheld from employees’ wages are held in trust for the united_states see sec_7501 and are known as trust_fund_taxes at the time these trust_fund_taxes were withheld from each employee’s wages but not remitted to the irs the management of tgi included julie a sawyer tracy c copeland charles michael copeland and barbara s cross since the foregoing 3federal insurance contributions act or fica tax is a payroll tax imposed on both employers and employees sec_3101 sec_3111 to fund social_security and medicare 4julie a sawyer was a longtime employee of tgi who was the bookkeeper in charge of preparing tgi’s employment_tax returns and remitting the tax due tracy c copeland was the president of tgi from date until date the ceo from date until sometime after date and one of its owners who had the authority to sign tgi’s tax returns and payroll checks as well as to obligate tgi michael copeland was the secretary-treasurer of tgi and one of its owners barbara s continued individuals were part of the management of tgi and were possibly responsible for the remittance of the unremitted trust_fund_taxes the irs on date issued a form_4183 recommendation re trust fund recovery penalty assessment proposing to assess personally against each individual listed above a liability of dollar_figure under sec_6672 to recover the trust_fund_taxes they had failed to remit dollar_figure loan from trust in date tgi borrowed dollar_figure from a_trust belonging to the parents of michael copeland one of the corporate officers to finance tgi’s purchase of supplies to fulfill a large order the short-term loan was secured_by the purchase order the materials the finished goods and the receivable created upon shipment tgi repaid the loan immediately upon payment by its customer there was no formal agreement with respect to this loan when tgi repaid the loan to the trust it repaid dollar_figure--ie dollar_figure plus interest of percent per annum tgi’s negotiations with collections as early as date tgi began working with the irs’s revenue_officer hal spannagel to try to resolve tgi’s outstanding continued cross was the president of tgi from date through date ms cross was in charge of the day-to-day operations of tgi and managing the employees ms cross also had check-signing authority tax_liability tgi proposed a partial payment installment_agreement whereby tgi would pay dollar_figure per month with the payment increasing to dollar_figure per month in date tgi alleges that the revenue_officer orally agreed to a dollar_figure-per- month payment if certain conditions were met ie the revenue_officer wanted to confirm some facts regarding the dollar_figure loan that tgi had repaid in date in a letter dated date from the revenue_officer to tgi’s counsel the revenue_officer stated that he needed proof that the money originally came from the trust the trust was established by mr copeland’s father and that the funds in the trust did not originate from tgi enterprises inc or any of its officers presumably the revenue_officer wanted to confirm that the dollar_figure was a repayment of a legitimate arm’s-length loan and not a diversion of funds by tgi however tgi did not provide the revenue_officer with the information he requested and because the trust refused to allow the irs to inspect its books the revenue_officer denied tgi’s installment proposal commencement of cdp proceedings as a result of the failed attempt to settle tgi’s tax_liability on date the irs issued to tgi a final notice_of_intent_to_levy and notice of your right to a hearing tgi timely requested a collection_due_process cdp hearing by submitting to the irs on date a form request for a collection_due_process or equivalent_hearing attached to the form was a letter from tgi’s counsel paul h burgess which stated tgi and its officers are beginning the process of filing offers in compromise the company is filing based on doubt as to collectibility and perhaps effective tax_administration the officers will be filing based on the preceding and doubt as to liability irs requests for financial information on date the irs’s office of appeals sent a letter to tgi acknowledging that appeals had received tgi’s request for a cdp hearing then by letter dated date the irs’s settlement officer greg clark scheduled tgi’s telephone cdp hearing for date in that june letter the settlement officer advised tgi that in order for the office of appeals to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below the only item listed was a completed collection information statement form 433-a for all corporate owners and form 433-b for businesses with all line items of section completed the settlement officer asked for the requested information to be submitted within days and stated i cannot consider collection alternatives at your conference without this information on june and date telephone conferences were held and on date a face-to-face meeting was held between the settlement officer and tgi’s counsel during the course of these conferences tgi’s counsel requested a partial payment installment_agreement the settlement officer advised tgi and its counsel that the requested form 433-b collection information statement for businesses and forms 433-a collection information statement for wage earners and self-employed individuals had not been provided and that a failure to provide the requested financial information was a basis for rejection of the partial payment installment_agreement tgi’s counsel agreed to supply this information by date however tgi never provided this required information to the settlement officer nonetheless the settlement officer was able to obtain a partially completed form 433-b that was in the collection file because it had been submitted to the revenue_officer months earlier on or around date tgi points out that its form 433-b amounted to pages and was accompanied by over bank statements however section of the form 433-b was not sufficiently completed to allow the settlement officer to determine tgi’s monthly income and expenses instead of completing each line item in section tgi had inserted dollar_figure for total income and dollar_figure for total expenses and had inserted see page of balance_sheet in the section area asking for a specific breakdown of monthly business income and expenses attached to the date form 433-b was a variety of documents such as an accounts_receivable report a depreciation schedule and bank records but nothing listing tgi’s monthly income and expenses the settlement officer had particularly requested this missing information in his june letter but tgi never provided it prepayment requirements during the cdp hearing the settlement officer further advised tgi’s counsel that in accordance with internal_revenue_manual irm guidelines tgi would be required to meet two prepayment requirements before a partial payment installment_agreement would be approved first the settlement officer informed tgi that it would be expected to obtain another dollar_figure loan from the trust belonging to michael copeland’s parents because tgi had recently ie on or about date repaid its dollar_figure loan to that trust the settlement officer inferred that the trust might be willing to lend to tgi second after reviewing the tgi form 433-b that was in the collection file the settlement officer also required tgi to contribute dollar_figure of equity it had in a gmc yukon xl denali sports utility vehicle the settlement officer concluded that tgi’ sec_5tgi did refer to page of the balance_sheet but this was an apparent reference to its schedule l on page of its form_1120s u s income_tax return for an s_corporation which was attached to the form 433-b we do not find the annual information contained therein for the year ending date to be helpful in determining with any precision tgi’s monthly income and expenses as of date prepayments of these amounts--totaling dollar_figure--would decrease the risk to the government that tgi would continue to accrue additional unpaid employment_tax liabilities the settlement officer also concluded that because of tgi’s failure to provide income and expense information on its form 433-b tgi’s ability to pay its operating_expenses and current taxes could not be verified therefore the settlement officer concluded that tgi was currently unable to pay its operating_expenses and current taxes as a result on date the office of appeals issued to tgi a notice_of_determination concerning collection action s under sec_6320 and or which sustained the proposed levy to collect tgi’s unpaid payroll_taxes the attachment to the notice_of_determination stated that t he request for a partial payment installment_agreement is denied based on tgi’s failure to submit completed financial information and tgi’s failure to agree to the prepayment required by the settlement officer on date tgi timely petitioned this court to review the notice_of_determination issued on date the 6the settlement officer’s conclusion that tgi was unable to pay its current operating_expenses and taxes was further bolstered by the fact that tgi had recently borrowed the dollar_figure from the trust to cover its operating_expenses ie to purchase raw materials and pay for the necessary labor to complete an order for a customer petition alleges four points of error in that determination only two of which need to be resolved to dispose_of this case that the office of appeals abused its discretion in not approving an installment_agreement as provided for by code sec a sic and that the appeals_office also abused its discretion by demanding certain petitioner’s individual shareholder to file a form 433-a when such shareholder is not a responsible or willful person tgi then asked the court to order respondent to enter into an installment_agreement for dollar_figure per month pursuant to sec_6159 the parties jointly moved to submit the case under rule and the case is now before the court for decision without trial 7tgi also cites as error that the appeals_office abused its discretion in requiring dollar_figure in prepayments because petitioner has no authority to force the trust to pay it dollar_figure the truck was not worth dollar_figure and petitioner cannot borrow dollar_figure against it and still make a dollar_figure per month payment and that the appeals_office abused its discretion by concluding tgi was unable to pay its operating_expenses and current taxes because we find that tgi’s failure to provide the requested financial information justified the settlement officer’s rejection of tgi’s partial payment installment_agreement proposal we need not decide whether the settlement officer abused his discretion in the other respects that tgi alleges 8this is the same dollar_figure monthly payment amount that tgi alleges was orally agreed to by the revenue_officer during the irs’s pre-cdp collection review discussion i applicable legal principles a collection review procedure when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 however before the irs may proceed with that levy the taxpayer is entitled to administrative and judicial review pursuant to sec_6330 administrative review is carried out by way of a hearing before the office of appeals under sec_6330 and c and if the taxpayer is dissatisfied with the outcome there it can appeal that determination to the tax_court under sec_6330 as tgi has done the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing 9in the case of a levy to collect a self-reported tax_liability the basic requirements see sec_6331 d for which the appeals officer obtains verification are the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice of intention to levy and of the taxpayer’s right to a hearing sec_6330 sec_6331 a review of tgi’s irs continued any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax liabilitydollar_figure sec_6330 tgi’s contentions pertain to the second of those sets of issues--ie relevant issue s relating to the proposed levy under sec_6330 b standard of review when the underlying tax_liability is not at issue we review the determination of the office of appeals for abuse_of_discretion 114_tc_176 tgi has not challenged its underlying liability accordingly we review the irs’s determination for abuse_of_discretion that is whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 continued transcript in the hearing record shows that the above requirements were met and tgi does not dispute that the requirements of any applicable law or administrative procedure were met in compliance with sec_6330 10tgi does not contest the underlying self-reported liability therefore the underlying liability is not at issue see 114_tc_176 affd 469_f3d_27 1st cir 114_tc_604 ii whether the appeals officer abused his discretion in rejecting tgi’s proposed collection alternative the irs determined to proceed with its levy against tgi and did not accept the proposal for a partial payment installment_agreement because tgi failed to fulfill two prerequisites for consideration of such an alternative tgi failed to submit financial information sufficient to enable the irs to evaluate its collection potential and tgi failed to agree to the prepayment requirements determined by the settlement officer in accordance with the irm a the settlement officer’s proper de novo review of tgi’s proposed collection alternative tgi argues that the settlement officer abused his discretion because rather than address the narrow grounds upon which the revenue_officer had previously rejected tgi’s installment proposal ie that a former creditor of tgi the trust had refused to allow irs inspection of its books the settlement officer undertook a de novo review of the installment proposal and raised issues never considered by the revenue_officer tgi’s argument reflects a misunderstanding of the scope and purpose of a cdp hearing by filing a form requesting a cdp hearing tgi was not merely appealing the denial of the installment proposal by the revenue_officer instead it was also appealing the proposed collection action ie a levy upon its assets to collect its unpaid payroll_taxes pursuant to sec_6330 a determination by the office of appeals must take into consideration any collection alternative proposed by the taxpayer at the cdp hearing tgi’s counsel proposed a partial payment installment_agreement in considering the viability of that collection alternative the settlement officer properly considered all issues regarding tgi’s eligibility for a partial payment installment_agreement under sec_6330 --not just issues that the revenue_officer may have considered in the past during the course of a cdp hearing the office of appeals conducts an independent review of a taxpayer’s circumstances when considering a proposed collection alternative and it is not limited to a revenue officer’s previous review or findings see marks v commissioner tcmemo_2008_226 lloyd v commissioner tcmemo_2008_15 therefore the settlement officer did not abuse his discretion when he considered all issues related to the proposed partial payment installment_agreement instead of limiting his review to the narrow grounds of the revenue officer’s prior denial b the office of appeals’ proper denial of tgi’s proposed collection alternative when tgi failed to provide requested financial information tgi’s petition argues that the office of appeals abused its discretion in not approving an installment_agreement as provided for by code sec a sic we cannot agree tgi’s failure to submit a completed form 433-b during a sec_6330 hearing t axpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301 e proced admin regs an appeals officer may not consider a collection alternative unless the taxpayer has provided adequate financial information such as a current form 433-a see revproc_2003_71 sec_4 2003_2_cb_517 see also irm pt date date the settlement officer was following the irs’s administrative guidelines when he asked tgi to provide a completed financial statement form 433-b see irm pt it was not an abuse_of_discretion for the settlement officer to reject tgi’s proposed collection alternative when tgi failed to submit a form 433-b with each line item in section completed see prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 this finding alone is sufficient to sustain the determination by the office of appeals to proceed with a levy against tgi’s assets to recover its unpaid payroll_taxes nevertheless we will also address the related contention that the settlement officer abused his discretion by requesting forms 433-a from all of tgi’s corporate owners tgi’s failure to submit completed forms 433-a in its petition tgi contended that the appeals_office also abused its discretion by demanding a certain petitioner’s individual shareholder to file a form 433-a when such shareholder is not a responsible or willful person tgi does not specifically allege which individual shareholder should have been excused from providing financial information however in its response to the motion for summary_judgment tgi alleges that t here are six shareholders of tgi of the six shareholders four are minority shareholders employees who have never been assessed the underlying tax and do not participate in management of the company tgi then states that t here are two shareholders who are potentially liable for part of the taxes ie tracy c copeland and barbara s cross but they have consistently denied liability for the trust fund penalty and have instituted litigation in the united_states district_court for the northern district of oklahoma seeking relief from the government’s wrongful assessment however tgi never addresses michael copeland’s responsibility as the secretary- treasurer of tgi and one of its owners for tgi’s trust_fund_taxes even though he was listed on the form_4183 as a responsible_person it is reasonable to presume that a corporate officer may be a responsible_person under sec_6672 see 565_f2d_663 see also kamins v spyres p 2d okla civ app quoting 421_f2d_1210 7th cir we find that at least tracy c copeland barbara s cross and michael copeland as corporate officers charged with general control_over the corporation were all corporate owners and officers who were possible responsible persons for tgi’s trust_fund_taxes the settlement officer was following administrative guidelines when he requested financial information from tgi’s owners forms 433-a see irm pt c date before the secretary grants an installment_agreement that will not fully pay all balances due before the expiration of the collection_period ie a partial payment installment 11the fact that tracy c copeland and barbara s cross were disputing their liability for sec_6672 penalties in district_court litigation confirms that the irs assessed the penalty against them as responsible persons and then defended that position in litigation we cannot say that the settlement officer abused his discretion by taking that position in his own deliberations about tgi agreement a form 433-a is required from all potentially responsible persons to show the extent to which the potentially responsible persons have the ability to pay from current_assets or income id the trust fund recovery penalty tfrp under sec_6672 is an alternative means of collecting unpaid trust_fund_taxes when taxes are not fully collectible from the company business that failed to pay the taxes irm pt date see also 436_us_238 therefore before the irs will excuse a business from paying part of its tax liability--by granting a partial payment installment agreement--the administrative guidelines direct the appeals officer to examine all other sources of collection including collection from possible responsible persons the irs had already assessed the tfrp against tracy c copeland and barbara s cross so they were certainly possible responsible persons required to supply their financial information under the irs’s administrative guidelines michael copeland as an owner and an officer was another possible responsible_person who should have been asked to supply his financial information as to the other owners the record does not reveal the extent of their involvement with tgi but in tgi’s response to the motion for summary_judgment it indicated that of the six shareholders four are minority shareholders employees that do not participate in the management of the company therefore even though tgi characterized the other owners as not involved in the management of tgi it admitted they were at least employees this classification alone ie as non-officer employees is not sufficient to exclude them from being possible responsible persons instead whether these employee-shareholders could be responsible for a tfrp would depend on their duties and responsibilities within the company and that information is missing from the record the assertion that a mere employee cannot be a responsible_person is further contradicted by tgi’s own contention that julie sawyer--who was an employee and not an officer--was the primary culprit in tgi’s failure to pay its taxes since the settlement officer could not rule out the possibility that all of tgi’s owners might have been responsible persons it was not an abuse_of_discretion for him to request financial information in accordance with the irm see 123_tc_1 affd 412_f3d_819 7th cir mcclanahan v commissioner tcmemo_2008_161 etkin v commissioner tcmemo_2005_245 furthermore when the settlement officer requested the financial information from all of tgi’s owners tgi did not provide the information for some and explain why the others should be exempt instead tgi simply failed to supply any information of any owner it was not until the settlement officer sustained the levy that tgi raised the complaint that the requests were overbroad again taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs an appeals officer may not consider a collection alternative unless the taxpayer has provided adequate financial information such as a current form 433-a see revproc_2003_ sec_4 see also irm pt c since the particular collection alternative that tgi proposed required the settlement officer to obtain financial information from all possible responsible persons for the trust_fund_taxes see irm pt c it was not an abuse_of_discretion for the settlement officer to reject tgi’s proposed collection alternative when none of the possible responsible persons supplied any financial information see prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 this finding alone as well is sufficient to sustain the determination by the office of appeals to proceed with levy against tgi’s assets to recover its unpaid payroll_taxes we need not address whether the settlement officer’s request for the dollar_figure in prepayments and his finding that tgi could not pay its current operating_expenses and taxes were appropriate rather we are able to hold on this record that the office of appeals did not abuse its discretion in upholding the proposed levy to collect tgi’s unpaid tax_liabilities when tgi failed to provide to the settlement officer the financial information he requested to reflect the foregoing an appropriate decision will be entered
